Citation Nr: 1620906	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-42 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.  He died in February 2009 and the Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Appellant filed a notice of disagreement (NOD) in July 2009, and a statement of the case (SOC) was issued in October 2009.  The Appellant filed a substantive appeal for this decision that same month.  

The Appellant testified at a Board hearing in October 2012.  In a June 2015 letter, the Board informed the Appellant that the VLJ who conducted the 2012 hearing was no longer employed at the Board.  Under the applicable regulation of 38 C.F.R. § 20.707, the VLJ who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707(2015).  The June 2015 letter offered the Appellant the opportunity to testify at another hearing.  See 38 C.F.R. §20.717 (2015).  The June 2015 letter also provided the Appellant with the option not to appear at another Board hearing and to have the case considered based on the evidence of record.  In addition, the June 2015 letter informed the Appellant that if she did not respond within 30 days of the date of the letter, the Board would assume that she did not want another hearing and would proceed accordingly.  In correspondence dated in February 2016, the Appellant indicated that she had submitted additional evidence into the record and wished to waive consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  She also indicated that she did not have anything else to submit and requested that the Board immediately proceed with the adjudication of her appeal.  As such, the Board will consider the case based on the evidence of record.  

In May 2013, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(a) (2015).  The opinion, received in August 2013, as well as an addendum to this opinion, dated in October 2013, have since been associated with the Veteran's claims file.  Copies of the opinion and addendum were sent to the Appellant in November 2013.  38 C.F.R. § 20.903 (2015).

In the January 2014 decision, the Board denied the Appellant's claim seeking entitlement to service connection for the cause of the Veteran's death.  The Appellant filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 Memorandum Decision, the Court vacated this decision, and remanded the matter to the Board for proceedings consistent with the Memorandum Decision.  

Upon further review of the Veteran's claims folder, the Board determined that additional evidentiary development was necessary and in a December 2015 letter, the Board sought another advisory medical opinion from the VHA.  The record reflects that the VHA obtained the opinion of a VA medical expert with respect to the medical questions raised in the Board's December 2015 request.  The January 2016 opinion has since been associated with the Veteran's claims file.  A copy of the opinion was sent to the Appellant in February 2016.  38 C.F.R. § 20.903 (2015).


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in February 2009 and that the immediate cause of death was esophageal cancer.  

2.  The Veteran served in Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange.  

3.  The Veteran had not established service connection for any disability at the time of his death.  

4.  Esophageal cancer was not manifested in-service or within the first post-service year (or, indeed, until many years thereafter) and was not due to or aggravated by any other service-related incident, to include Agent Orange exposure.  

5.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.  


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to by, a disability incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (and its implementing regulations at  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

In November 2008 and March 2009, the Appellant was issued letters which notified her of the information and evidence needed to substantiate her claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  The March 2009 notice letter complied with Hupp, in that it included a statement of the conditions; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and, an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Accordingly, VA's duty to notify has been satisfied.  

VA also has a duty to assist the appellant in the development of the claim.  This duty includes making reasonable efforts to assist her in obtaining evidence necessary to substantiate the claim unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  In this regard, the evidence of record contains the Veteran's death certificate, his service treatment records and post-service VA and private medical records, and multiple expert medical opinions  There is otherwise no indication of relevant, outstanding records which would support the Appellant's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1) - (3).  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  In May 2013 and December 2015, VHA medical expert opinions were obtained in August 2013, October 2013, and January 2016, respectively, and the Appellant was given an opportunity to respond to these opinions.  The Board finds that collectively, these medical reports are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  They reflect that the physicians reviewed the Veteran's past medical history, took into account the private medical opinions and medical treatise evidence and rendered appropriate opinions consistent with the remainder of the evidence of record.  The medical experts also provided complete rationales for the opinions stated, relying on the complete record, including the Veteran's medical records, the Appellant's reports, as well as medical literature and other medical opinions.  When considered with the other evidence of record, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met.  38 C.F.R. §3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The Appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, navel, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Veteran died in February 2009, at the age of 60.  According to his death certificate, the immediate cause of his death was esophageal cancer.  The Appellant asserts that the Veteran's fatal esophageal cancer was a result of his exposure to herbicides in Vietnam.  The Veteran's personnel records reflect that he served in the Republic of Vietnam from January 1967 to August 1968.  This shows that he served in Vietnam during the applicable time period, and thus he is presumed to have been exposed to herbicide agents in service.  38 U.S.C.A. § 1116(f) (West 2014).  

However, esophageal cancer has not been recognized by VA as a disease associated with exposure to herbicides.  Indeed, the Secretary of the VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (June 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332-81335 (December 27, 2010).  

Post-service VA medical records reflect that a diagnosis of adenocarcinoma of the esophagus was rendered in October 2008.  In this regard, the records reflect that the Veteran underwent a Barium swallow in October 2008, and the impression derived revealed irregular infiltrate and stricture in the distal esophagus concerning for adenocarcinoma and Barret's esophagus.  Results of an upper endoscopy reflected an impression of carcinoma of the esophagus, and results of an endoscopic biopsy revealed adenocarcinoma of the esophagus.  Subsequent treatment records reflect that the Veteran's cancer had spread to the lungs, bones and lymph nodes.  Indeed, a computed tomography (CT) of the chest with IV contrast, CT of the abdomen and CT of the pelvis with IV contrast revealed widespread metastatic disease with innumerable pulmonary nodules and mixed lytic and blastic osseous metastasis, enlarged mediastinal and retroperitoneal lymph nodes, and small splenulus versus perisplenic lymph node enlargement.  Report of the November 2008 magnetic resonance imaging (MRI) of the thoracic spine reflected an impression of diffuse osseous metastases along the cervical, thoracic and lumbar spine, including the posterior elements of multiple thoracic and lumbar levels.  The radiological findings also reflected abnormal signal changes involving the bilateral ribs.  

The Veteran's death certificate shows that he died in February 2009 of esophageal cancer.  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for esophageal cancer.  See Notice, 72 Fed. Reg. 32,395-32,407 (June 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332-81335 (December 27, 2010).  Thus, despite the Veteran's presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not for application for esophageal cancer.  

For these reasons, the Board finds that the presumptive regulatory provisions regarding exposure to Agent Orange are not applicable with regard to this disability.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Therefore, presumptive service connection for the cause of the veteran's death as a result of exposure to herbicides must be denied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Nevertheless, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In support of her claim, the Appellant has submitted an internet article entitled "Agent Orange (Dioxin) and Esophageal Cancers and Digestive System Cancers As Well as Other Toxic Chemicals Associated to Military service in Vietnam" (see also www.2ndbattalion94thartillery.com/Chas/Esophageal.htm) which appears to have been authored by another veteran.  The article included copies of two prior Board decisions issued on behalf of two different veterans wherein service connection for esophageal cancer was granted.  Both decisions referenced positive medical opinions issued by those particular veterans' private physicians that related their esophageal cancer to their in-service herbicide exposure.  One particular medical opinion issued by an oncology specialist, and dated in March 2004, which was provided in the context of the other veteran's Board decision, indicated that "while the veteran had a history of tobacco use, this exposure was a significant risk factor for squamous cell carcinoma of the esophagus, not adenocarcinoma of the esophagus; thus, it was unlikely that his social habits had any relation to the development of adenocarcinoma of the esophagus."  The remainder of the article discussed the chemical components contained within Agent Orange, as well as other types of herbicides used in Vietnam, and further addressed the early and long-term effects of dioxin exposure on body organs.  The article provided suggestive evidence of a correlation between herbicide exposure and various forms of cancer of the digestive system, and further indicated that while esophageal cancer is sometimes due to exposure to smoking and drinking, Barrett's Esophagus is more likely associated with stomach acid, gastrointestinal stress, or to chemical toxins.  

The evidence weighing against the Appellant's claim includes the August 2013 and October 2013 opinions issued by VA oncologist, S.A., M.D., and the January 2016 medical opinion issued by VA hematologist/oncologist, T.K., M.D.  The Board notes that both these physicians reviewed the Veteran's medical records before rendering their conclusions, and Dr. K. had an opportunity to review and address the internet article before issuing his opinion.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Accordingly, the Board has reviewed the evidence of record to determine if service connection on a direct basis is warranted.  In that regard, the Board notes that the Veteran's service treatment records are completely absent for any complaints or diagnoses related to cancer of the esophagus.  

As detailed, cancer of the esophagus was initially diagnosed in 2008, approximately 40 years after the Veteran's separation from service.  Based on service treatment records being void of a diagnosis of cancer of the esophagus, and an initial diagnosis of such disability nearly four decades after the Veteran's separation from service, there is no evidence to support a finding that cancer of the esophagus manifested in service or within the first post service year.  

At no point during the appeal has the Appellant contended or suggested that the Veteran's death was caused or hastened by his service-connected injuries.  Indeed, the Veteran had not established service connection for any disability at the time of his death.  Moreover, the Appellant primarily contends that the Veteran developed esophageal cancer as a result of his herbicide exposure in service.  The 2006 Institute of Medicine (IOM) studies (hereinafter referred to as Update 2006) have been found by VA to be inadequate and/or insufficient to support an association between esophageal cancer and Agent Orange.  In this regard, the Board notes that whenever the VA Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of National Academy of Sciences (NAS) reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  In July 2007, the NAS issued Update 2006.  With respect to esophageal cancer, NAS found that no new data had emerged since Update 2004 to alter the conclusion that the cumulative evidence of such an association between esophageal cancer and Agent Orange is inadequate or insufficient.  See 75 Fed. Reg. 32540, 32543 (June 8, 2010).  

In the August 2013 opinion, Dr. A. reviewed the Veteran's medical and military history, and noted that he served as a field radio operator in the United States Marine Corps from 1965 to 1968.  Dr. A. also noted that the Veteran had been diagnosed with Stage IV adenocarcinoma of the esophagus, and that his cancer had spread extensively to the lungs, bones, and lymph nodes.  According to Dr. A., review of the Veteran's medical history reflected the following risk factors for esophageal cancer: a long history of smoking cigarettes, alcohol use, a history Barrett's esophagus (which is an established precursor to the development of esophageal cancer), and his family history was positive for pancreatic cancer/gastrointestinal malignancy.  She (Dr. A.) further explained that well-documented risk factors for esophageal cancer included smoking, gastroesophageal reflux disease (GERD), and Barrett's esophagus.  In addition, Dr. A indicated that other risk factors for esophageal cancer included increased BMI, dietary deficiency of vitamins, fiber and antioxidants, genetic mutations of certain apoptotic genes, and EGFR polymorphism.  According to Dr. A., certain types of cancers, to include amyloidosis, prostate cancer, Hodgkin's disease, multiple myeloma, respiratory cancers, and chronic lymphocytic leukemia, have been clearly associated with exposure to Agent Orange, and must occur within a 30 year time frame of Agent Orange exposure.  She (Dr. A.) concluded that the Veteran's multiple risk factors for the development of esophageal cancer, as well as the 40 year interval between his separation from service and the development of his esophageal cancer makes it unlikely that this disorder is due to his Agent Orange exposure.  

In an October 2013 addendum opinion, Dr. A. addressed whether the Veteran had Barrett's esophagus, and explained that the available pathology reports issued in October 2008 made no mention of Barrett's esophagus as only a biopsy of the visible tumor had been taken.  According to Dr. A., it would be helpful to have a copy of any prior upper GI endoscopy report and any previous biopsy of the esophagus.  When asked whether Barrett's esophagus was at least as likely as not causally related to his herbicide exposure in Vietnam, Dr. A. found no evidence in the medical literature that Barrett's esophagus is due to herbicide exposure in Vietnam.  Dr. A. also noted that the VA studies were negative for evidence of a connection between esophageal cancer and herbicide exposure.  

In light of the internet article, and specifically, the March 2004 opinion made in the context of the other veteran's claim, which distinguished between adenocarcinoma and squamous cell carcinoma, and found that smoking was not a risk factor for adenocarcinoma, the Board sought another advisory medical opinion from the VHA.  In the request, the Board asked the VHA specialist 1) whether it was at least as likely as not that the Veteran's fatal esophageal cancer was adenocarcinoma and not squamous cell carcinoma; and 2) if the Veteran's fatal esophageal cancer was adenocarcinoma, the likelihood that the adenocarcinoma was due to exposure to herbicides.  

In the January 2016 opinion issued by Dr. K., he reviewed the Veteran's medical and military history.  With regard to the first question, Dr. K. referenced the October 2008 pathology report which clearly reflected findings of adenocarcinoma.  With regard to whether the Veteran had been diagnosed with Barrett's Esophagus, Dr. K. acknowledged the above-referenced radiology report which indicated that the Veteran had what appeared to be "adenocarcinoma in a Barrett's esophagus" but found that a diagnosis of Barrett's Esophagus had not been established.  According to Dr. K., Barrett's Esophagus can be suggested through a radiologic study but requires a biopsy for a diagnosis.  There was no mention of Barrett's in the endoscopy report or the pathology report.  

With regard to whether the Veteran's adenocarcinoma was due to exposure to herbicides, Dr. K. initially provided a lengthy explanation as to the differences between squamous cell carcinoma and adenocarcinoma.  According to Dr. K., 

"[t]wo types of cancer account for the majority of cancers of the esophagus, squamous cell carcinoma and adenocarcinoma.  Squamous cell carcinoma arises from the normal lining of the esophagus, which consists of cells referred to as squamous epithelium.  Under conditions of chronic exposure to stomach acid, as in [GERD], the normal squamous epithelium (lining) becomes transformed to another type of lining called columbar epithelium that is more typically seen lining the stomach or intestines.  This change from a squamous lining to a columnar lining in the lower esophagus is called Barrett's esophagus.  This is not cancer but is considered a premalignant condition as the risk of developing cancer is increased about 30 fold over those without it.  The cancer that arises from Barrett's esophagus is adenocarcinoma. 

In the past, the predominant type of esophageal cancer was squamous cell cancer.  This generally involves the mid to upper esophagus and is strongly associated with smoking and alcohol use.  The other type, adenocarcinoma, is usually in the lower esophagus or at the junction of the esophagus with the stomach and is not associated with alcohol use but is still somewhat associated with smoking.  Smokers are two times more likely to develop this than nonsmokers.  Adenocarcinoma is most often associated with chronic acid reflux and the resulting Barrett's esophagus.  

Over the past 30 years, the most common type of esophageal cancer has become adenocarcinoma.  It is felt that most, if not all, adenocarcinoma of the esophagus is related to Barrett's esophagus.  The reason for the increase in adenocarcinoma is not completely understood but is thought related to lifestyle issues that promote acid reflux such as obesity.  There may be genetic and dietary factors as well.  It is noted that the patient had a hiatal hernia seen with his diagnostic upper endoscopy, a condition that predisposes to acid reflux.  He was also a smoker.  There was no mention of previous symptoms of acid reflux such as frequent heartburn but not all patients with Barrett's esophagus and adenocarcinoma of the esophagus have a history of reflux symptoms.  About half of such patients do not.  

Determining whether esophageal cancer is related to Agent Orange, the dioxin that contaminated it or other herbicides used in Vietnam is a difficult task.  The development of cancer is a complicated, multistep process that can involve multiple factors.  Determining whether a given factor played a role in the development of any individual cancer, especially 40 years after the exposure, is probably not possible.  The best we can hope to do is to study the epidemiologic date to determine if individuals exposed to that factor have a higher incidence of that cancer than others do who did not have that exposure.  This can be supplemented with experimental data in animals or in the laboratory.  

The most extensive evaluation of the data is from the Institute of Medicine, part of the National Academy of Sciences, who is mandated with the task of reviewing the Agent Orange data every 2 years.  A committee is chosen based on committee member's expertise in the field as well as their ability to offer unbiased opinion.  The committee reviews the data concerning veterans returning from Vietnam but additionally considers studies of other populations, both US and international that have had exposure to these chemicals.  Additionally they review animal studies of carcinogenesis.  They have found and published evidence of a link to Agent Orange for some of the more common cancers such as lung cancer and lymphomas.  In the case of esophageal cancer, they acknowledge a difficulty in establishing a link as this is a much less common cancer and there are not as many cases on which to base a conclusion.  Given that limitation, there does not appear to be an increased incidence of esophageal, or other gastrointestinal cancers, in Vietnam veterans.  In their extensive review, they have found "inadequate/insufficient evidence to determine whether an association exists" between Agent Orange exposure in Vietnam and esophageal cancer.  As such, esophageal cancer is not included in the list of medical conditions that are associated with herbicide exposure in Vietnam."  

Dr. K. acknowledged having reviewed the online submission entitled "Agent Orange (Dioxin) and Esophageal Cancers and Digestive System Cancers as well as Other Toxic Chemicals Associated to Military Service in Vietnam" and noted that the author of this submission was a veteran himself and thus the article appeared to be posted by him with no comment by any objective reviewer, or any type of peer review.  Based on his review of the online submission, Dr. K. determined that the article consisted of opinions that were not well substantiated, and accusations against the government.  

"Phrases such as "cover up, government/VA stalling, lies, government corruption and tyranny" and "dumb White House excuse" are found throughout the text.  The attempts at scientific and medical explanations are rambling and the logic is tangential.  In my opinion, it offers no convincing evidence for a connection of esophageal cancer to Agent Orange exposure in Vietnam and can be discounted."  
      
According to Dr. K. when asked whether it is at least as likely as not that the adenocarcinoma was due to exposure to herbicides, based on the current evidence, he would have to conclude that it is not.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence is against the claim in this matter because the evidence provided in support of the claim for service connection for the cause of the Veteran's death is less probative and persuasive than the negative opinions of record.  Although the online submission offered by the Appellant provides suggestive evidence of an association between the Veteran's in-service herbicide exposure and his subsequently developed esophageal cancer and consequent death, the article appears to have been written by another veteran rather than a medical professional.  The majority of the article focuses on various complaints and allegations against the government, and although parts of the article offer some scientific and medical explanations and theories, these are all written by the author of the article himself, and are reflective of his opinions, beliefs and thoughts, rather than on an objective and well-researched clinical study.  

The Board acknowledges that the Veteran cited to, and referenced, medical journal articles throughout the opinion, and some of these referenced articles focus on the effect of dioxin exposure on the body.  But, both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death).  Moreover, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  See Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, the article submitted by the Appellant does not demonstrate causality but instead only loose associations.  Furthermore, the Appellant has not submitted an opinion from a medical professional to accompany the treatise evidence.

In this regard, the Board has also given consideration to the March 2004 private medical opinion proffered on behalf of a different veteran, which was included as part of the online submission, and submitted in support of the appellant's claim of service connection for the cause of the Veteran's death.  However, this positive etiological opinion relates a different veteran's herbicide exposure with his esophageal cancer.  As such, this opinion contemplates a different set of medical facts, as well as a different and unrelated medical history.  Indeed, in the case of the veteran at issue in the March 2004 opinion, his medical history indicated that he had no known risk factors for the development of his neoplasm beyond his exposure to Agent Orange during service.  As recounted above, in the August 2013 opinion, Dr. S. listed the Veteran's relevant risk factors for esophageal cancer, noting that he had a history of cigarette and alcohol use, and a family history of pancreatic cancer/gastrointestinal malignancy.  In addition, report of the October 2008 upper endoscopy revealed an impression of a hiatal hernia, and in the January 2016 opinion, Dr. K. noted that this condition predisposes the Veteran to acid reflux, which is thought to be risk factor for adenocarcinoma.  When issuing the March 2004 opinion, the physician was reviewing the medical history of a different veteran.  Such opinion does not constitute proof of actual direct causation, but rather provides that in a separate scenario, a physician found a positive etiological relationship between herbicide exposure and the development of another veteran's esophageal cancer.  As such, the Board finds that the March 2004 opinion, as well as any other positive opinion referenced in the Board decisions made in the context of the other veterans' claims, essentially amounts to treatise evidence in support of the claim.  The Board notes that such generic texts, which do not address the facts in this particular Veteran's own case, and without a sufficient degree of medical certainty, do not amount to competent medical evidence of causality.  Sacks v. West, 11 Vet. App. 314, 317 (1998) (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Wallin v. West, 11 Vet. App. 509 (1998).  

In the opinion submitted in January 2016, Dr. K. also had an opportunity to review the medical treatise described above and still concluded that there was no compelling evidence that Agent Orange caused or contributed to the Veteran's esophageal cancer.  In reaching this opinion, Dr. K. provided a very detailed explanation which discussed how adenocarcinoma and squamous cell carcinoma arise and present themselves in the esophagus, as well as the relevant risk factors for developing both types of cancer.  According to Dr. K., the pathology reports reflect that the Veteran was diagnosed with adenocarcinoma of the esophagus, and although this disorder is related to Barrett's esophagus most of the time, the Veteran's pathology reports were clear for a diagnosis of this disorder.  Dr. K. explained that the increase in adenocarcinoma was thought to be related to lifestyle issues that promote acid reflux such as obesity, as well as genetic and dietary factors.  With regard to whether the Veteran's adenocarcinoma of the esophagus was related to his herbicide exposure, Dr. K. relied on the most recent 2010 IOM study issued by the NAS, which found that the medical evidence of record was inadequate and insufficient to conclude whether an association existed between gastrointestinal cancers, to include cancer of the colon and esophagus, and herbicide exposure.  Upon reviewing the internet article, Dr. K. observed that the article appeared to have been written by another veteran, with no comment by an objective reviewer or any form of peer review.  In Dr. K.'s opinion, the article consisted of unsubstantiated opinions and accusations against the government, and any attempts at scientific and medical explanations were described as rambling and with tangential logic.  Based on his understanding of the article, Dr. K. found that the online submission offered no convincing evidence for a connection between esophageal cancer to herbicide exposure.  

The Board concludes that the August and October 2013 VA opinions, in conjunction with the January 2016 opinion issued, are adequate upon which to base a determination and are more probative and persuasive than the "positive" opinions and evidence noted above.  These VA opinions are phrased in unambiguous language and cite to specific medical research and relevant facts within the claims file.  Moreover, the January 2016 VA opinion addressed the internet article, and any potential positive evidence submitted by the Appellant, and found the scientific and medical explanations proffered to be without weight or merit.  Thus, in this case, when weighing the evidence of record, the Board finds the medical opinions of the August 2013/October 2013 and January 2016 VA physicians more probative on the question of medical nexus with respect to any relationship between the Veteran's esophageal cancer and his in-service herbicide exposure.  In so finding, the Board reiterates that the VA physicians' opinions were based on a complete review of the claims file, and included extensive rationales in support of the opinions reached that took into consideration the Veteran's medical history, and includes references to pertinent and valid medical literature articles and clinical studies in support of their conclusions.  

The Board has considered the Appellant's contention that a relationship exists between the Veteran's cause of death and his service, to include her belief that his fatal cancer, was incurred in service as a result of his in-service herbicide exposure.  However, this case at hand is not the type of situation discussed in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and a number of other related cases holding that lay evidence may be sufficient to establish this required nexus (i.e., link) between the Veteran's military service and his disability and/or death.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Although the Appellant is competent to report her observations on the Veteran's medical symptoms and discomfort during his lifetime, she is not competent to render a medical opinion addressing the etiology of his esophageal cancer, without evidence showing that she has medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); See also Jandreau at 1377 (Fed. Cir. 2007).  She does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  

As the condition which caused or contributed to the Veteran's death was not shown in service, and the records contain no indication of a possible link between his death and active military service, the Board finds that the preponderance of the evidence is against the Appellant's claim of service connection for the cause of the Veteran's death.  


The Board recognizes the Veteran's honorable service, and sympathizes with the Appellant's contentions; however, the Board finds that the Veteran's death was unrelated to service to include a service-connected disability or herbicide exposure.  In light of the above, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the benefit of the doubt doctrine does not apply and the claim is denied.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


